In the
                                   Court of Criminal Appeals
                                            of Texas
                                   ---------·---------                                      RECEIVED IN
                                         WR-83,252-02
                                                                                    OOURi' OF CRIMINAL APPEALS
                                     Cause No. 1099166-A
                                   In the 183rd District Court                            NOV 19:2015
                                    of Harris County, Texas
                                   ---------·---------                                Abel Acosta, Clerk
                                 Ex parte Robert Dion Williams
                                   ---------·---------

                          TRIAL COURT'S REQUEST FOR EXTENSION



        The 183rd District Court of Harris County, Texas, with the Honorable Vanessa

Velasquez, moves the Court of Criminal Appeals to grant an extension of time to resolve the

claims in the instant writ and would show the following:
                                            . . . I.
                                                            .   ·~   .. . : .   .

PROCEDURAL His toR~                                                                      ·.J.




        Robert Dion Williams, the applicant, is confined pursuant to th~judgnient and sentence

of the 183rd District Court of Harris County, Texas, a jury having convicted him of capital

murder in cause number 1099166. The State did not seek the death penalty and the trial court

assessed the mandatory punishment at confinement for life in the Texas Department of Criminal

Justice- Institutional Division. The First Court of Appeals affirmed the applicant's conviction.

Williams v. State, 01-09-00971-CR, 2010 WL 5117696 (Tex. App.-Houston [1st Dist.] Dec. 16,

2010, pet. refd).

        The applicant petitioned for a writ of habeas corpus on September 7, 2012. The State

was served with the application on March 12, 2013 and filed a motiori requesting the trial court

designate th~ issues ~n March 27,2013. The trial court designated issues on April 12,2013. The

State filed its Original Answer on June 3, 2015. On June 5, 2015, the trial court entered findings
    '
of fact and conclusions of law and the transcript was forwarded to the Texas Court of Criminal
       f   , ....
~·/I




                    Appeals. On August 26, 2015, the Texas Court of Criminal Appeals ordered that the trial court

                    order trial counsel to respond to the Applicant's claims of ineffective assistance of counsel.

                    Pursuant to the Court's order, on August 31, 2015, the trial court ordered trial counsel, Alvin

                    Nunnery, to respond to the applicant's claims of ineffective assistance of counsel.

                                                                         II.

                            Alvin Nunnery's affidavit was due on September 30, 2015. The Court's deadline for the

                    trial court to resolve the issue of whether the applicant was denied effective representation is

                    November 24, 2015.       As of November 10, 2015, Alvin Nunnery has not filed an affidavit

                    pursuant to the trial court's August 3 1, 2015 order.

                            Accordingly, this Court requests additional time in order to resolve the instant claims and

                    prepare proposed findings of fact and conclusions of law for the Court's consideration. This

                    Court's request is not intended to unduly delay proceedings in the instant cause.

                                                                        III.

                            WHEREFORE, PREMISES CONSIDERED, this Court respectfully requests that the

                    Court of Criminal Appeals allow until    ,1.,1'\ V\.IA..\f v\\   I~ 0"0 I l.p
                                                                                       1            to resolve the claims in

                    the instant cause.

                            SIGNED this
                                               I() day ofNovember, 2015.
                                           _.J.L
                                              ___


                                                      Judge anessa Velasquez
                                                      183rd District Court
                                                      Harris County, Texas




                                                                          2